UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 02-7660



In Re: GERALD LEE CASHWELL,

                                                           Petitioner.



                 On Petition for Writ of Mandamus.
                  (CR-94-454-PJM, CA-00-1732-PJM)


Submitted:   November 25, 2002              Decided:   January 6, 2003


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gerald Lee Cashwell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerald L. Cashwell petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his motion for

reconsideration filed August 30, 2002. He seeks an order from this

court directing the district court to act.   We find there has been

no undue delay in the district court.    Accordingly, although we

grant leave to proceed in forma pauperis, we deny the petition.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2